Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of July
2002 by and between WorldxChange Corp., a Delaware corporation (the “Company”),
and James Ducay (“Executive”).

 

R E C I T A L S:

 

WHEREAS, pursuant to an Asset Purchase Agreement dated as of March 25, 2002 (the
“Purchase Agreement”), the Company will purchase certain assets (the “Assets”)
of RSL COM U.S.A., Inc. (“RSL”);

 

WHEREAS, following the consummation of the purchase of the Assets, the Company’s
current sales and marketing functions will be transferred to an Affiliate and
the sales and marketing functions of RSL will be transferred to another
Affiliate (together, the “Sales Affiliates”);

 

WHEREAS, following the transfer of sales and marketing functions referred to
above, the Company will provide network, billing and operation support services
to each of the Sales Affiliates and network services to I-Link Communications,
Inc. (“I-Link”);

 

WHEREAS, in connection with the proposed purchase of the Assets, Executive will
perform certain network integration and operational tasks for the Company while
still an employee of RSL pursuant to an Agreement among the Company, RSL and
Executive;

 

WHEREAS, the parties hereto believe that it is in their respective interests to
enter into an employment agreement whereby, for the consideration specified
herein, Executive shall provide the services specified herein; certain
definitions are set forth in Section 6 of this Agreement.

 

The parties hereto agree as follows:

 

Section 1.                                          Employment.

 

(a)                                  Employment Period. The Company agrees to
employ Executive and Executive accepts such employment for the period (the
“Employment Period”) beginning as of the date of the closing under the Purchase
Agreement (the “Effective Date”) and ending upon (a) the first anniversary of
the Effective Date or (b) such earlier date upon which the employment of the
Executive shall terminate in accordance with Section 2 herein (the date of
termination being hereinafter called the “Termination Date”).  The Employment
Period may be extended by written agreement of the parties hereto.  Any
employment of Executive by the Company following the expiration of the
Employment Period shall be “at will” and may be terminated by the Company at any
time without any liability other than the payment of any base salary and bonus
through the effective date of termination.

 

(b)                                 Position and Duties.

 

(i)                                     During the Employment Period, Executive
shall report to the Board and shall (A) continue the integration of certain of
the Assets into the Company’s network, (B) complete such additional network
integration as the Board may determine, (C) help Counsel Springwell
Communications LLC, the indirect parent company of the Company (the “LLC”), to
determine which

 

--------------------------------------------------------------------------------


 

elements of this integrated network (the “Integrated Network”) should be managed
centrally and which should be a part of, respectively, I-Link, the Sales
Affiliates and any other companies that the LLC purchases during the term of
this Agreement (collectively, the “Customer-Facing Companies”) , (D) manage the
Integrated Network to efficiently and appropriately provide network services for
the Customer-Facing Companies and (E) perform such other duties as the Board may
delegate or assign to Executive.

 

(ii)                                  Executive shall devote his best efforts
and his full business time and attention to the business and affairs of the
Company, except for permitted vacation periods in accordance with the Company’s
policy, periods of illness or other incapacity, and reasonable time spent with
respect to civic and charitable activities.

 

(iii)                               In addition to performing the duties set
forth above, Executive agrees to serve during the Employment Period as a member
of the Management Executive Committee (the “Management Executive Committee”)
that has been established pursuant to the resolutions adopted by the Board of
Directors of the LLC, copies of which are attached hereto as Exhibit A.

 

(c)                                  Salary, Bonus and Benefits.

 

(i)                                     During the Employment Period, the
Company will pay Executive a base salary at the rate of $275,000 per annum (the
“Annual Base Salary”).  The Annual Base Salary shall be paid in such
installments as is the policy of the Company with respect to executive officers
of the Company.

 

(ii)                                  Executive shall be eligible for a
discretionary bonus with respect to the 12-month period following the Effective
Date of up to one hundred percent (100%) of Executive’s Annual Base Salary (the
“Bonus”).  The amount of the Bonus to be awarded shall be determined by the
Board, based on metrics  to be set forth in a separate letter agreement prior to
the Effective Date (the “Performance Criteria”).  At least fifty percent (50%)
of the Performance Criteria will consist of milestones to be achieved by
Executive related to network, billing and operation support services, and the
balance will consist of financial results of the Company and other Performance
Criteria to be established by the Board.  If all the Performance Criteria are
met, the Bonus will be in an amount equal to one hundred percent (100%) of
Executive’s Annual Base Salary.  The Bonus shall be paid within thirty (30) days
following the expiration of the Employment Period.

 

(iii)                               Executive shall be entitled to participate
in all employee pension and welfare benefit plans, programs and practices
maintained by the Company for its employees generally in accordance with the
terms of such plans, programs and practices as in effect from time to time, and
in any other insurance, pension, retirement or welfare benefit plans, programs
and practices which the Company generally provides to its executives from time
to time.

 

(d)                                 Expenses.  The Company shall pay, or
reimburse the Executive (at the Company’s option), in accordance with policies
established by the Company, for all reasonable and necessary expenses and other
disbursements incurred by the Executive for or on behalf of the Company in the
performance of his duties hereunder, including, without limitation, travel on
behalf of or in connection with his services for the Company in a manner
customary for the Company’s senior executives, including food and lodging
expenses while the Executive is away from his home in Lake Forest, Illinois
performing services for the Company.

 

(e)                                  Workplace and Work Schedule.  Executive’s
workplace shall be the Company’s offices in San Diego, California and
Pittsburgh, Pennsylvania.  Executive shall also, as requested, attend

 

2

--------------------------------------------------------------------------------


 

meetings of the Management Executive Committee and other meetings with the
management of the LLC at the offices of the LLC in Stamford, Connecticut. 
Executive shall be entitled to such holidays as are established by the policies
of the Company.  Executive shall be entitled to four (4) weeks of vacation per
year, which may be taken in various periods, subject to the Company’s needs.

 

Section 2.                                          Termination Of Employment.

 

(a)                                  Death or Disability.  The Company may
terminate the Executive’s employment hereunder due to the Executive’s death or
Disability.  If the Executive dies during the Employment Period, the Termination
Date shall be deemed to be the date of the Executive’s death.

 

(b)                                 Cause.  The Company may terminate the
employment of Executive hereunder at any time for Cause (such termination being
referred to herein as a “Termination for Cause”) by giving the Executive written
notice of such termination, with such termination to take effect as of the date
of such notice.

 

(c)                                  Without Cause.  The Company may terminate
the employment of the Executive at any time during the Employment Period without
Cause by giving the Executive written notice of such termination, with such
termination to take effect as of the date of such notice.

 

(d)                                 Good Reason.  Executive may terminate his
employment hereunder for Good Reason by providing written notice to the Company
within 45 days of his knowledge of the event constituting Good Reason. 
Notwithstanding the foregoing provisions to the contrary, in no event shall the
Executive terminate his employment hereunder for Good Reason without providing
the Company with at least fifteen (15) days’ prior written Notice of Termination
given by the Executive to the Company and an opportunity for the Company to cure
within that fifteen (15) day period the Good Reason which the Executive believes
provides him with grounds to terminate his employment.

 

(e)                                  Notice of Termination.  Any termination
pursuant to this Section 2 shall be communicated to Executive or the Board, as
applicable, by Notice of Termination.

 

Section 3.                                          Effect Of Termination Of
Employment.

 

(a)                                  Death or Disability.  Upon the termination
of Executive’s employment hereunder due to death or Disability pursuant to
Section 2(a), neither Executive nor his beneficiary or estate shall have any
further rights or claims against the Company under this Agreement, except the
right to receive (i) the unpaid portion, if any, of the Annual Base Salary
provided for in Section 1, computed on a pro rata basis to the Termination Date
(based on the actual number of days elapsed over a year of 365 or 366 days, as
applicable), (ii) the unpaid portion, if any, of the Bonus and (iii)
reimbursement for any expenses for which Executive shall not have been
reimbursed as provided for in Section 1 (such amounts being collectively
referred to as “Accrued Compensation”).

 

(b)                                 Cause.  Upon a termination of Executive’s
employment hereunder by the Company for Cause pursuant to Section 2(b), neither
Executive nor his beneficiary or estate shall have any further rights or claims
against the Company under this Agreement, except the right to receive (i) the
unpaid portion, if any, of the Annual Base Salary provided for in Section 1,
computed on a pro rata basis to the Termination Date (based on the actual number
of days elapsed over a year of 365 or 366 days, as applicable) and (ii)
reimbursement for any expenses for which the Executive shall not have been
reimbursed as provided for in Section 1.

 

(c)                                  Without Cause.            Upon a
termination of Executive’s employment hereunder by the

 

3

--------------------------------------------------------------------------------


 

Company without Cause pursuant to Section 2(c), neither Executive nor his
beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive

 

(i)                                     any Accrued Compensation,

 

(ii)                                  off payroll, an amount equal to the amount
of the Annual Base Salary, payable in accordance with Section 1(c)(i), Executive
would have received for the period commencing on the Termination Date and ending
on the first anniversary of the Effective Date, and

 

(iii)                               provided that Executive has met, as of the
Termination Date, the Performance Criteria, the pro rata portion of the Bonus
(based on the actual number of days elapsed from the Effective Date to the
Termination Date).

 

(d)                                 Upon a termination of the Executive’s
employment hereunder by the Executive for Good Reason pursuant to Section 2(d),
neither the Executive nor his beneficiary or estate shall have any further
rights or claims against the Company under this Agreement, except the right to
receive

 

(i)                                     any Accrued Compensation;

 

(ii)                                  off payroll, an amount equal to the amount
of the Annual Base Salary, payable in accordance with Section 1(c)(i), Executive
would have received for the period commencing on the Termination Date and ending
on the first anniversary of the Effective Date; and

 

(iii)                               provided that Executive has met, as of the
Termination Date, the Performance Criteria, the pro rata portion of the Bonus
(based on the actual number of days elapsed from the Effective Date to the
Termination Date).

 

(e)                                  Release.  Executive acknowledges and agrees
that the payments provided for in Sections 3(c)(ii) and3(d)(ii) constitute
liquidated damages for any claim of breach of contract under this Agreement as
it relates to termination of his employment during the Employment Period without
Cause pursuant to Section 2(c) or with Good Reason pursuant to Section 2(d). 
Notwithstanding the foregoing, if Executive is entitled to the payments set
forth in Section 3(c)(ii) or Section 3(d)(ii) of this Agreement, Executive shall
execute and agree to be bound by an agreement, in form and substance
satisfactory to the Company (the “Release”), relating to the waiver and general
release of any and all claims arising out of or relating to this Employment
Agreement, Executive’s employment and termination of employment, and the Company
shall have no obligation to make the payments contemplated under
Section 3(c)(ii) or Section 3(d)(ii), as the case may be if Executive fails to
execute such Release or seeks to revoke such Release.  In addition, if Executive
should violate or threaten to violate the terms of Section 4 of this Agreement,
the continuing obligations of the Company to make the payments contemplated
under Section 3(c)(ii) or Section 3(d)(ii), as the case may be, shall
immediately terminate.

 

Section 4.                                          Covenants.

 

(a)                                  Executive agrees that at all times, both
during and for two years after Executive’s employment by the Company, Executive
will hold in a fiduciary capacity for the benefit of the Company and not use or
disclose to any third party any trade secret, or other information, knowledge or
data not generally known to the public which Executive may have learned,
discovered, developed, conceived, originated, prepared or received during or as
a result of Executive’s employment by the Company or any Subsidiary or Affiliate
(or any entity acquired by the Company or any Subsidiary or Affiliate or any
entity from which the Company or any Subsidiary or Affiliate acquired assets)
with respect to the operations, businesses, affairs, products, services,
technology, intellectual properties, Agents, customers, clients,

 

4

--------------------------------------------------------------------------------


 

pricing of products or services, policies, procedures, accounts, personnel,
concepts, format, style, techniques or software of the Company or any Subsidiary
or Affiliate (“Proprietary Information”).  Executive agrees that Company’s
Proprietary Information includes, without limitation, the business or other
needs, requirements, preferences or other information relating to Agents and
customers of the Company or any Subsidiary or Affiliate, acquisition targets of
the Company or any Subsidiary or Affiliate and all information or data collected
by the Company with reference thereto.  Executive agrees to comply with any and
all procedures which the Company may adopt from time to time to preserve the
confidentiality of any trade secret or other non-public proprietary,
information, knowledge or data; that the absence of any legend indicating the
confidentiality of any materials will not give rise to an inference that the
contents thereof or information derived therefrom are not confidential and that,
immediately following the termination of Executive’s employment by the Company,
Executive will return to Company all materials, except for Executive’s personal
items, provided to Executive by the Company during the term hereof, all works
created by Executive or others during the term of Executive’s employment
hereunder and all copies thereof.  Notwithstanding the foregoing, the
limitations imposed on Executive pursuant to this Section 4(a) shall not apply
to Executive’s (i) compliance with legal process or subpoena or (ii) statements
in response to inquiry from a court or regulatory body; provided, that Executive
gives the Company reasonable prior written notice of such process, subpoena or
request.

 

(b)                                 Executive shall not, at any time prior to
the Termination Date or during the period thereafter ending on the first
anniversary of the Termination Date (such period being referred to herein as the
“Stipulated Period”), intentionally disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company or any of its
Subsidiaries or Affiliates and any third party, including, but not limited to,
any Agent, customer, supplier or employee of any of them.  Executive shall be
deemed to have violated the provisions of the foregoing sentence if he shall
solicit or directly or indirectly for himself or any third party hire or
otherwise retain the services of any individual who shall have been an Agent or
employee of the Company or any Subsidiary or Affiliate within the immediately
preceding two-year period; provided, however, that notwithstanding the
foregoing, the parties agree that Executive shall not be deemed to have violated
the provisions of this Section 4(b) in the event that any Person of which
Executive is an employee, agent or consultant (the “New Employer”) disrupts or
attempts to disrupt the relationship between the Company or any of its
Subsidiaries or Affiliates and any Agent, employee, customer or supplier of any
of them, so long as Executive has neither identified such Agent, employee,
customer or supplier to the New Employer nor directed that such action be taken.

 

(c)                                  Executive hereby assigns to the Company the
entire right, title and interest of Executive in and to all work, inventions,
ideas, disclosures and improvements, whether or not patented or patentable,
made, conceived or reduced to practice by Executive, solely or with others, in
whole or in part, at any time during the Employment Period, which in any way
relate to the Business.  During the Employment Period, Executive shall
communicate promptly and disclose to the Company all information, details and
data pertaining to such work, inventions, ideas, disclosures and improvements. 
Executive shall, at any time (including any time after the expiration of the
Employment Period), execute and deliver to the Company such formal transfers and
assignments and such other papers and documents as may be required of Executive
to perfect the Company’s rights hereunder and to permit the Company to file and
prosecute patent applications.  Any work, invention, idea, disclosure or
improvement by Executive relating to the Business within six (6) months
following the expiration of the Employment Period shall be deemed to fall within
the provisions of this Section 4(c) unless proved by Executive to have been
first conceived and made following such expiration.  Nothing in this
Section 4(c) shall abrogate or reduce any other restrictions on Executive under
applicable law.

 

(d)                                 Because the breach or attempted or
threatened breach of this Section 4 may result in immediate and irreparable
injury to the Company for which the Company may not have an adequate remedy at
law, the Company shall be entitled, in addition to all other remedies, to a
decree of specific

 

5

--------------------------------------------------------------------------------


 

performance thereof and to a temporary and permanent injunction enjoining such
breach, without posting bond or furnishing similar security.  The parties’
obligations under this Section 4 shall survive any termination of Executive’s
employment or this Agreement.

 

Section 5.                                          Tax Withholding.

 

The Company may withhold from any compensation or severance payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

Section 6.                                          Definitions.

 

“Affiliate” of the Company means (i) any other Person controlling, controlled
by, or under common control with the Company, where “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
contract, or otherwise, and (ii) if such Person is a partnership, any partner
thereof.

 

“Agent” means any Person which has received or is entitled to receive a
commission from the Company related to the sale or marketing of the Company’s
products or services.

 

“Board” means the Board of Directors of the Company.

 

“Business” means the offering of data and long distance voices services,
including frame relay and “dial around” voice communications.  “Business” also
means any other business activity which is the Company’s principal business
activity at the time Section 4 is invoked.

 

“Cause” means (i) Executive’s conviction of, or plea of guilty or nolo
contendere to, a crime constituting a felony, (ii) gross misconduct by the
Executive that is materially inconsistent with the terms hereof, (iii) material
failure by the Executive to perform his duties, which nonperformance continues
after written notice thereof and a fifteen (15) day chance to cure, (iv) the
Executive’s material breach of this Agreement, which, if curable, shall not have
been cured within fifteen (15) days after written notice thereof from the
Company, (v) habitual drug or alcohol use which impairs the ability of Executive
to perform his duties hereunder, or (vi) Executive’s engaging in fraud,
embezzlement or any other illegal conduct with respect to the Company which acts
are harmful to, either financially, or to the business reputation of, the
Company or (vii) breach of the fiduciary duty owed by Executive to the Company
or of any of its Subsidiaries or Affiliates, which breach, if curable, shall not
have been cured within fifteen (15) days after written notice thereof from the
Company.

 

“Disability” means a physical or mental infirmity which impairs Executive’s
ability to perform substantially his duties for a total period exceeding six (6)
months during the Employment Period or for a period of four (4) consecutive
months.  Disability shall be determined by a physician acceptable to both the
Company and Executive, or, if the Company and Executive cannot agree upon a
physician within 15 days after the Company claims that Executive is suffering
from a Disability, by a physician selected by two physicians, one designated by
each of the Company and Executive.  Executive’s failure to submit to any
physical examination by any such physician after such physician has given
reasonable notice of time and place of such examination shall be conclusive
evidence of Executive’s inability to perform his duties hereunder.

 

“Good Reason” means, during the Employment Period and without Executive’s
consent:

 

(i)                                     a material diminution of Executive’s
title, reporting structure, position or responsibilities or

 

6

--------------------------------------------------------------------------------


 

(ii)                                  a reduction in, or failure to pay,
Executive’s Annual Base Salary or any reduction in the benefits being  required
to be provided herein or any other material breach of this Agreement.

 

“Notice of Termination” means a written notice which indicates the Termination
Date, the specific termination provision in this Agreement relied upon, and the
facts and circumstances, if any, claimed to provide a basis for such
termination.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means any corporation or other entity of which the securities
having a majority of the ordinary voting power in electing the board of
directors are, at the time as of which any determination is being made, owned by
the Company either directly or through one or more Subsidiaries.

 

Section 7.                                          Notices.

 

Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested) or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

If to Company:

 

WorldxChange Corp.

9775 Business Park Avenue

San Diego, California 92131

Attn:  Chairman of the Board

 

If to Executive:

 

951 Oak Knoll

Lake Forest, Illinois 60045

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

Section 9.                                          General Provisions.

 

(a)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

(b)                                 Complete Agreement.  This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(d)                                 Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

 

(e)                                  Choice of Law.  This Agreement will be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

(f)                                    Remedies.  Except as provided in
Section 4(d) hereof, if any contest or dispute arises between the parties with
respect to this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in New York City in accordance with the rules and
procedures of the American Arbitration Association then in effect.  The decision
of the arbitrator shall be final and binding on both parties, and any court of
competent jurisdiction may enter judgment upon the award.  Each party shall pay
its own legal fees and expenses incurred in connection therewith.

 

(g)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
the Company and Executive.

 

(h)                                 Insurance.  The Company, at its discretion,
may apply for and procure in its own name and for its own benefit life and/or
disability insurance on Executive in any amount or amounts considered
available.  Executive agrees to cooperate in any medical or other examination,
supply any information, and to execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.  Executive hereby represents that he has no reason to believe
that his life is not insurable at rates now prevailing for healthy men of his
age.

 

(i)                                     Business Days.  If any time period for
giving notice or taking action hereunder expires on a day which is a Saturday,
Sunday or holiday in the state in which the Company’s chief executive office is
located, the time period shall be automatically extended to the business day
immediately following such Saturday, Sunday or holiday.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first written above.

 

 

WORLDXCHANGE CORP.

 

 

 

By:

 

 

 

Name:

 

Its:

 

 

 

 

 

 

James Ducay

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

WHEREAS, the Company owns and provides management services to portfolio
companies which operate in certain segments of the telecommunications industry;

 

WHEREAS, one of the strategic goals of the Company is to identify new platforms
within the telecommunications industry for future acquisitions by the Company;

 

WHEREAS, the Board of Directors has established a Management Executive Committee
to assist the Board in connection with the management of the Company’s portfolio
companies and in connection with the identification and integration of new
platforms;

 

WHEREAS, the Board of Directors wishes to expand the responsibility of the
Management Executive Committee;

 

NOW, THEREFORE, BE IT RESOLVED, that a Management Executive Committee of the
Company be, and it hereby is, established and that the Management Executive
Committee shall have the responsibility for assisting the Board of Directors of
the Company in connection with (i) overseeing the management of the Company’s
portfolio companies, (ii) identifying and developing new platforms for the
Company, (iii) providing advice with respect to the interaction of such new
platforms with the portfolio companies of the Company with the objective of
maximizing the value created among them and  (iii) ensuring that the integrated
network, consisting of the network assets of I-Link Incorporated and
WorldxChange Corp., the network assets to be acquired from RSL COM U.S.A., Inc.
and any other network assets that the Company may acquire in the future, is
efficiently and appropriately supporting those subsidiaries of the Company
marketing and selling telecommunications services directly to end users and
customers (the “Customer-Facing Companies”); and further

 

RESOLVED, that William Barker, Mufit Cinali and Gary Wasserson, members of the
Board of Directors of the Company, James Ducay and the Chief Executive Officers
of each of the Customer-Facing Companies be, and they hereby are, appointed as
the members of the Management Executive Committee.

 

9

--------------------------------------------------------------------------------